SIXTH AMENDMENT
TO
PARTICIPATION AGREEMENT

THIS SIXTH AMENDMENT TO PARTICIPATION AGREEMENT (this "Amendment") is dated as
of October 26, 2005, by and among QUANTUM CORPORATION, a Delaware corporation,
as Lessee (together with its permitted successors and assigns, the "Lessee");
SELCO SERVICE CORPORATION, an Ohio corporation, as Lessor (together with its
permitted successors and assigns, the "Lessor"); COMERICA BANK and KEYBANK
NATIONAL ASSOCIATION, as Participants and SELCO SERVICE CORPORATION, in its
capacity as a Participant (together with their permitted successors and assigns,
each a "Participant" and collectively the "Participants"); and KEYBANK NATIONAL
ASSOCIATION (in such capacity, together with its successors in such capacity,
the "Agent") for the Participants.

RECITALS

A.  Lessee, Lessor, Agent and Participants are parties to a Participation
Agreement dated as of December 17, 2002, as amended by that certain First
Amendment to Participation Agreement dated as of January 31, 2003, that certain
Second Amendment to Participation Agreement dated as of July 21, 2003, that
certain Third Amendment to Participation Agreement dated as of March 30, 2004,
and that certain Fourth Amendment to Participation Agreement dated as of January
5, 2005 and that certain Fifth Amendment to Participation Agreement dated May
26, 2005 (collectively, the "Participation Agreement")..

B.  Lessee has requested that the Lessor, Agent and Participants amend the
Participation Agreement and certain other of the Operative Documents, and
Lessor, Agent and Participants have agreed, subject to satisfaction of the
conditions set forth herein, to modify certain terms and covenants of Lessee
under the Operative Documents.

C.  Each capitalized term used but not otherwise defined herein shall have the
meaning ascribed thereto in Appendix 1 to the Participation Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AMENDMENTS TO PARTICIPATION AGREEMENT

This Amendment shall be deemed to be an amendment to the Participation Agreement
and shall not be construed in any way as a replacement or substitution
therefor.  All of the terms and conditions of, and terms defined in, this
Amendment are hereby incorporated by reference into the Participation Agreement
as if such terms and provisions were set forth in full therein.

1.1  Section 10.1(a) of the Participation Agreement is amended to include a new
subsection (iv) as follows:

“(iv)  such other financial reports as Agent may reasonably request from Lessee,

1

--------------------------------------------------------------------------------

including without limitation, an annual budget fro the Lessee’s next fiscal year
to be delivered within 30 days after the end of each fiscal year of Lessee.

1.2  Section 10.2(a)(iv) of the Participation Agreement is amended and restated
in its entirety as follows:

"(iv)    Indebtedness of Lessee under the New Convertible Subordinated Notes;"

1.3  Section 10.2(a)(x) of the Participation Agreement is amended and restated
in its entirety as follows:

"(x)      Subordinated Indebtedness of Lessee to any Person, provided that (A)
such Indebtedness contains subordination provisions no less favorable to Agent
and the Participants than those set forth in Exhibit O or as otherwise approved
by the Required Participants and (B) the aggregate principal amount of all
Subordinated Debt of Lessee outstanding (including the New Convertible
Subordinated Notes) does not exceed $350,000,000 at any time, and"

1.4  Section 10.2(e) (v) of the Participation Agreement is amended and restated
in its entirety as follows:

“(v)  Investments in the nature of Permitted Acquisitions;”

1.5  Section 10.2(j) of the Participation Agreement is amended and restated in
its entirety as follows:

(j)        Certain Indebtedness Payments, Etc.  Neither Lessee nor any of its
Subsidiaries shall pay, prepay, redeem, purchase, defease or otherwise satisfy
in any manner prior to the scheduled payment thereof any Subordinated Debt
except as otherwise permitted under this Section 10.2(j); amend, modify or
otherwise change the terms of any document, instrument or agreement evidencing
Subordinated Debt such that such amendment, modification or change would (i)
cause the outstanding aggregate principal amount of all such Subordinated Debt
so amended, modified or changed to be increased as a consequence of such
amendment, modification or change, (ii) cause the subordination provisions
applicable to such Subordinated Debt to be less favorable to Agent and the
Participants than those set forth on Exhibit O, (iii) increase the interest rate
applicable thereto, or (iv) accelerate the scheduled payment thereof.  Lessee
shall not cause or permit any of its obligations, except the obligations
constituting Senior Indebtedness to constitute "Designated Senior Indebtedness"
under the Indenture governing the New Convertible Subordinated Debentures (it
being understood that the obligations of Lessee under the Operative Documents
shall at all times constitute "Designated Senior Indebtedness" under both such
indentures).  Notwithstanding the foregoing, Lessee at any time:

(1) conduct an exchange offer (whether public, private or on a 3(a)(9) basis) of
all or part of the Lessee’s New Convertible Subordinated Notes for one

2

--------------------------------------------------------------------------------

or more of the following:  (a) new securities ("New Securities") that are
subordinated in right of payment to the obligations of Lessee under the
Operative Documents at least to the same extent as the existing New Convertible
Subordinated Notes; provided that (w) the aggregate annual interest obligation
of Lessee under the New Securities shall be equal to or less than the aggregate
annual interest obligation under the existing New Convertible Subordinated
Notes, (x) the maturity date of the New Securities shall not be earlier than the
maturity date of the existing New Convertible Subordinated Notes, as applicable,
(y) the total principal amount of the obligations represented by Lessee's
Subordinated Debt shall not be increased by means of any exchange of the New
Securities for all or part of the New Convertible Subordinated Notes, and (z)
the New Securities shall not permit any amortization of the principal amount of
the obligations represented thereby prior to the maturity of the existing New
Convertible Subordinated Notes; or

Notwithstanding any provision of this Section 10.2(j) to the contrary, Lessee
may (A) convert, or honor a conversion request with respect to, any such
Subordinated Debt into Equity Securities of Lessee in accordance with the terms
thereof; (B) pay cash to holders of such Subordinated Debt in connection with
such a conversion but solely to the extent representing the value of any
fractional shares; (C) make payments of interest on such Subordinated Debt not
in violation of the Subordination provisions of such Subordinated Debt; (D) pay
the redemption premium, if any, owing in connection with any redemption of all
or part of the Convertible Subordinated Debentures; (E) pay additional interest
in an amount not to exceed 50 basis points per annum of the aggregate principal
amount of the New Convertible Subordinated Notes to the extent due under the
provisions of the New Convertible Subordinated Notes due to Lessee's failure to
register such notes or shares of common stock into which the notes are
convertible within the period or to keep such notes or shares registered for or
during the periods specified in the indenture for the New Convertible
Subordinated Notes or the Registration Rights Agreement; and (F) make other
payments, repayments, redemptions, purchases, defeasance or other satisfaction
of Subordinated Debt not to exceed $5,000,000 in the aggregate.

1.6  Section 10.2(n) of the Participation Agreement is deleted in its entirety.

1.7  Consolidated Tangible Net Worth.  Section 10.2(k)(i) of the Participation
Agreement is amended and restated in its entirety as follows:

(i)  Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth on
the last day of any fiscal quarter (such date to be referred to herein as a
“determination date”) to be less than $150,000,000.

1.8  Minimum Consolidated EBITDA.  Section 10.2(k)(iv) of the Participation
Agreement is amended and restated in its entirety as follows:

(iv)  Minimum Consolidated EBITDA.  Permit Consolidated EBITDA, (measured on a
rolling four quarter basis for the trailing four fiscal quarters) as of the last
day of any fiscal quarter of Lessee, to be less than $45,000,000.

3

--------------------------------------------------------------------------------

1.9  Maximum Senior Indebtedness.  Section 10.2(k)(v) of the Participation
Agreement is amended and restated in its entirety as follows:

(v)       Maximum Senior Indebtedness.  Permit Senior Indebtedness of Lessee and
its Subsidiaries on a consolidated basis to exceed at any time outstanding
$145,000,000.

1.10  Minimum Unrestricted Cash.  Section 10.2(k)(vii) of the Participation
Agreement is amended and restated in its entirety as follows:

(vii)     Minimum Unrestricted Cash.  Permit Lessee’s Consolidated Cash Balance
(as defined in Section 10.1(b)(ii)) at any time to fall below $50,000,000. 
Lessee shall maintain the Consolidated Cash Balance of at least $50,000,000
deposited in domestic accounts subject to the Deposit Account Control Agreements
and Securities Account Control Agreements.  The covenant that Lessee shall not
permit its overall Consolidated Cash Balance to fall below $50,000,000 shall
apply at all times and shall be tested monthly in accordance with such reports.

1.11  Section 15.14 of the Participation Agreement is deleted in its entirety
and replaced with the following:

15.14   Judicial Reference Waiver of Jury Trial.  All claims shall be determined
by a consensual general judicial reference, pursuant to the provisions of
California Code of Civil Procedure§§ 638 et seq., as such statutes may be
amended or modified from time to time, and as more fully set forth in Schedule
5, attached hereto and made a part hereof, which will be new Exhibit P to the
Participation Agreement.

1.12  Consolidated EBITDA.  The definition of “Consolidated EBITDA” set forth in
Appendix 1 to the Participation Agreement shall be amended and restated in its
entirety as follows:

“Consolidated EBITDA” means the sum of the following, provided that the items
contained in (b) through (h) below shall be added to (a) only to the extent they
have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

(a)       Consolidated Net Income, provided that there shall be excluded from
such Consolidated Net Income the following:  (i) all gains and all losses
realized by Lessee and its Subsidiaries upon the sale or other disposition
(including, without limitation, pursuant to sale and leaseback transactions) of
property or assets that are not sold or otherwise disposed of in the ordinary
course of business, or pursuant to the sale of any capital stock held by Lessee
or any Subsidiary; and (ii) all items of gain or income that are properly
classified as extraordinary in accordance with GAAP or are unusual or
non-recurring; and

(b)       Consolidated Interest Charges; and

4

--------------------------------------------------------------------------------

(c)       The amount of taxes used or included in the determination of such
Consolidated Net Income; and

(d)       The amount of depreciation and intangible/goodwill amortization
expense deducted in determining such Consolidated Net Income, including any
impairment of intangible/goodwill as defined under FAS 142 and FAS 144; and

(e)       Any non-cash stock or restricted stock based compensation charges per
GAAP; and

(f)        Cash or non-cash charges related to restructuring, discontinued
operations, and extraordinary items, including, but not limited to, facilities
and personnel reductions, or exit of a business or products, in an amount not to
exceed $12,000,000 in the aggregate for any fiscal year; and

(g)       Non-cash impairment charges on Lessee-owned buildings or buildings
subject to synthetic leases; and

(h)       Non-cash charges related to in-process research and development; and

(i)        EBITDA from Permitted Acquisitions that is not included in (a)
through (h).

1.13  Deposit Account Control Agreements.  The definition of “Deposit Account
Control Agreements” set forth in Appendix 1 to the Participation Agreement shall
be amended and restated in its entirety as follows:

"Deposit Account Control Agreements" means the respective Deposit Account
Control Agreements entered into among Lessee, as Customer, Agent (for the
account of each Lender in accordance with its Pro Rata Share), as Secured Party,
and the following, as Depository Bank:  Silicon Valley Bank and any other
depository institutions at which Lessee maintains deposit accounts from time to
time.

1.14  Loan Documents.  The definition of “Loan Documents” set forth in Appendix
1 to the Participation Agreement shall be amended and restated in its entirety
as follows:

"Loan Documents" means:

The Amended and Restated Credit Agreement (36-Month), entered into as of October
26, 2005, among the Lessee, as Lessee, KeyBank National Association, as Agent,
Lead Arranger and Issuing Lender, General Electric Capital Corporation, as
Syndication Agent, Silicon Valley Bank, as Documentation Agent, and the other
financial institutions party thereto, amending and restating the Credit
Agreement (18 Months) dated December 17, 2002, and each note, letter of credit
application, request for extension of credit, certificate, fee letter and other
instrument or agreement from time to time executed by the Lessee or any of

5

--------------------------------------------------------------------------------

  its Subsidiaries and delivered in connection with such agreement and all
amendments, modifications and extensions thereof.

1.15  New Convertible Subordinated Notes.  The definition of “New Convertible
Subordinated Notes” is set forth in Appendix 1 to the Participation Agreement
shall be amended and restated in its entirety as follows:

"New Convertible Subordinated Notes" means subordinated, convertible notes
issued by the Lessee on July 30, 2003 in a total principal amount of
$160,000,000 and due in 2010.

1.16  Permitted Acquisitions.  The definition of “Permitted Acquisitions” shall
be added as a new definition in Appendix 1 to the Participation Agreement as
follows:

“Permitted Acquisitions” means Acquisitions that meet the following criteria:

(1)       as of the last day of the fiscal quarter after the Acquisition Lessee
will meet the financial covenants set forth in Section 10.2(k), (2) the
Acquisition is not in the nature of a hostile takeover, and (3) after giving
effect to the Acquisition, Lessee is not, either directly or indirectly through
Affiliates, in any line of business other than the digital storage business, any
other business incidental or reasonably related thereto, or any businesses that
are, as determined by the Board of Directors of Lessee, appropriate extensions
thereof; and

(2)       any Acquisition does not exceed (1) $10,000,0000 in cash consideration
net of cost and fees paid to or deducted on behalf of third parties in
connection with acquisitions, and (2) $50,000,0000 in total consideration
including cash; and

(3)       any aggregate Acquisitions in any period of four consecutive fiscal
quarters do not exceed (1) $20,000,000 in cash consideration net of cost and
fees paid to or deducted on behalf of third parties in connection with
acquisitions, and (2) $75,000,000 in total consideration including cash.

1.17  The definitions of “Investment” and “Subordinated Debt” contained in
Appendix 1 to the Participation Agreement are amended to delete all references
to “Convertible Subordinated Debentures”.

1.18  The definitions of “Convertible Subordinated Debentures,” “Maxtor” “Maxtor
Reimbursement Agreement,” “Maxtor Securities,” “Refunding Period,” “Refunding
Proceeds,” and “Tax Loss” are deleted in their entirety from Appendix 1 to the
Participation Agreement.

1.19  The section in Schedule 10.01 of the Participation Agreement entitled
“Indebtedness” is hereby deleted in its entirety and replaced with the
following:

INDEBTEDNESS

1.  Tax Ownership Operating Lease (Colorado Springs, CO) between Quantum
Corporation and SELCO Service Corporation., dated July 12, 2000 (subject to
extension

6

--------------------------------------------------------------------------------

or refinancing for a new five-year term); through an assignment from Lease Plan
North America, Inc. to SELCO Service Corporation on July 12, 2000.

2.  M4 Data (Holdings) Ltd. Debentures acquired on April 12, 2001 in the amount
of $1,488,000.

3.  Surety Bond for Southern California Edison in the amount of $142,000.

4.  Outstanding Standby Letter of Credit to SELCO in theamount of $25,000,000.

5.  Outstanding Standby Letter of Credit to ACE USAin the amount of $602,940.

6.  Outstanding Standby Letter of Credit to St Paul Fire & Marine Insurance in
the amount of $1,050,000.

1.20  The following definition of “KeyBank Credit Agreement” contained in
EXHIBIT O to the Participation Agreement is hereby amended and restated in its
entirety as follows:

“KeyBank Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of October 26, 2005, by and among Quantum Corporation, as
Lessee, KeyBank National Association, as Agent, Lead Arranger and Issuing
Lender, General Electric Capital Corporation, as Syndication Agent, Silicon
Valley Bank, as Documentation Agent, and the other financial institutions party
thereto, as amended and restated, supplemented or otherwise modified from time
to time.

1.21  Compliance Certificate.  The Compliance Certificate required to be
delivered by Lessee shall be in the form attached hereto as Attachment 1, which
is herebysubstituted in place of and shall supersede the Compliance Certificate
set forth in Exhibit L to the Participation Agreement.  Schedule 2 to the
Compliance Certificate required to be delivered by Lessee shall be in the form
attached hereto as Attachment 2, which is hereby substituted in place of and
shall supersede Schedule 2 to the Compliance Certificate set forth in Exhibit L
to the Participation Agreement.

ARTICLE 2

CONDITIONS TO EFFECTIVENESS OF AMENDMENT

2.1  The effectiveness of this Amendment is subject to the fulfillment to the
satisfaction of the following conditions precedent:

(a)  This Amendment duly executed by the Lessee, the Lessor, each Participant
and the Agent;

(b)  A Fifth Amendment to the Lease in the form of Attachment 3, duly executed
by Lessor and Lessee and notarized for recording

7

--------------------------------------------------------------------------------

(c)  A Fifth Amendment to the Deed of Trust in the form of Attachment 4, duly
executed by Lessor and Agent and notarized for recording;

(d)  Agent shall have received appropriate authorization documents, including
borrowing resolutions and certificates of incumbency, confirming to its
satisfaction that all necessary corporate and organizational actions have been
taken to authorize Lessee to enter into this Amendment; and

(e)  Agent shall have received such other documents, instruments or agreements
as Agent may require to effectuate the intents and purposes of this Amendment.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Lessee hereby represents and warrants to Lessor, Agent and the Participants
that:

3.1  After giving effect to the amendment of the Participation Agreement
pursuant to this Amendment and the consummation of the transactions contemplated
hereby (i) each of the representations and warranties set forth in Section 8.3
of the Participation Agreement and in the other Operative Documents are true and
correct in all material respects as if made on the date hereof except to the
extent such representations and warranties specifically refer to an earlier date
in which case they shall be true and correct in all material respects as of such
earlier date (with references to the Participation Agreement being deemed to
include this Amendment), and (ii) there exists no Lease Event of Default or
Potential Lease Default under the Operative Documents after giving effect to
this Amendment.

3.2  Lessee has the corporate power and authority and legal right to make,
deliver the amendments described herein, and to perform the obligations of its
part to be performed under the Participation Agreement as amended hereby and the
amendments described herein.  Lessee has taken all necessary action to authorize
the execution, delivery and performance of this Amendment and the amendments
described herein.  No consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or the amendments described herein or the performance by Lessee of the
Participation Agreement as amended hereby.

3.3  This Amendment and the Participation Agreement as amended hereby are, or
upon delivery thereof to Agent will be, the legal, valid and binding obligations
of Lessee, enforceable against Lessee in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally.

8

--------------------------------------------------------------------------------

ARTICLE 4

MISCELLANEOUS

4.1  The Participation Agreement, the other Operative Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing shall each be deemed to be amended hereby to the extent
necessary, if any, to give effect to the provisions of this Amendment.  Except
as so amended hereby, the Participation Agreement and the other Operative
Documents shall remain in full force and effect in accordance with their
respective terms.

4.2  Lessee agrees to pay Agent on demand for all reasonable expenses, including
reasonable fees and costs of attorneys and costs of recordation and title
insurance, incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any document required to be furnished hereunder.

4.3  This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same instrument. 

[Remainder of page intentionally left blank.]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth in the preamble hereto.

QUANTUM CORPORATION, a Delaware corporation, as Lessee


By:     /s/ Mary Springer                                                 

Name: Mary Springer                                                     

Title:  Senior Vice President                                           

KEYBANK NATIONAL ASSOCIATION, as Agent

By:      /s/ Robert W. Boswell                                           

Name: Robert W. Boswell                                                

Title:  Senior Vice President                                             

KEYBANK NATIONAL ASSOCIATION, as Participant

By:      /s/ Robert W. Boswell                                           

Name: Robert W. Boswell                                                

Title:  Senior Vice President                                             

SELCO SERVICE CORPORATION, as Lessor

By:      /s/ Donald C. Davis                                              

Name: Donald C. Davis                                                   

Title:  Vice President                                                      

SELCO SERVICE CORPORATION, as Participant

By:      /s/ Donald C. Davis                                              

Name: Donald C. Davis                                                   

Title:  Vice President                                                      

COMERICA BANK, as Participant

By:      /s/ Raed Y. Alfayoumi                                          

Name: Raed Y. Alfayoumi                                                

Title:  Vice President                                                       

10

--------------------------------------------------------------------------------


